Exhibit 10.1



[***] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



July 13, 2020



David Santos

[***]



Re:  Offer and Employment Terms

 

Dear David:

 

Rigel Pharmaceuticals, Inc. (the Company) is pleased to offer you the position
of Executive Vice President and Chief Commercial Officer, reporting to me, Raul
Rodriguez, on the following terms.  Please take the next few days to carefully
review the terms and let us know if you have any questions.

 

If you accept this offer (the "Agreement"), your annual salary will be $415,000
(four hundred and fifteen thousand dollars), less all required withholdings and
any voluntary payroll deductions, which salary will be reviewed periodically.
 In addition, you will be eligible for a company bonus target of 50% of base
salary paid on achievement of Company goals. Your 2020 bonus will be calculated
based on your annualized base salary.  You will be eligible for the Company’s
standard benefits, including medical insurance, vacation, sick leave, and
holidays.  Additionally, under the Company's Amended and Restated Severance Plan
of 1/24/18, in the instance of a termination in the case of a change-in-control,
you will qualify for a severance of 2.5x (salary + eligible bonus), vesting of
all stock options, 1 year period to exercise options, and 1.5 years of COBRA,
all under certain conditions, and in the absence of a change-in-control, you
will qualify for a severance of 1 year (paid monthly), vesting of stock in the
amount of that which would vest over the next year, a 2 year period to exercise
options, and 1 year of COBRA, all under certain conditions. The Company may
modify compensation and benefits from time to time, as it deems necessary.



Additionally, the Compensation Committee will grant you the following equity
grant after commencement of your employment: an option to purchase (1) 250,000
(two hundred and fifty thousand) shares of the Company's common stock, which has
a four year vesting period initiated on your start-date, 1/4th (one-fourth) of
the shares vest one year after your hire date, and 1/48th  (one forty-eighth) of
the shares vest monthly thereafter over the next three years (“time-based option
grant”), and (2) 125,000 (one hundred and twenty-five thousand) shares of the
Company’s common stock which will vest on achieving [***] and (3) 125,000 (one
hundred and twenty-five thousand) shares of the Company’s common stock which
will vest on achieving [***] (“performance-based option grants”).  The strike
price for the time-based and performance-based option grants shall be the same
as the close price on NASDAQ, the day that the Compensation Committee makes the
grant.



Within 30 days of your hire date, you will receive a sign-on bonus in the amount
of $50,000 (fifty thousand dollars), less all required withholdings.  Should you
voluntarily terminate employment less than 12 months from your date of hire, you
agree to repay, in full, the sign-on bonus amount of $50,000.



This offer is contingent upon Rigel receiving successful results from a
background check conducted on you by our third-party vendor.

 

As a Rigel employee, you will be expected to sign and comply with the Company
Proprietary Information and Inventions Agreement, attached hereto as Exhibit 1,
which prohibits unauthorized use or disclosure of Company proprietary
information.   You will be responsible for all duties customarily associated
with this position. You will work at our facility located at 1180 Veterans
Boulevard, South San Francisco, California. Of course, the Company may change
your position, duties and work location from time to time, as it deems

--------------------------------------------------------------------------------

necessary.

 

You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice.  This at-will employment relationship cannot be
changed except in a writing signed by a Company officer.

 

You agree that, for one (1) year following the termination of your
employment with the Company, you will not personally initiate or participate
in the solicitation of any employee of the Company or any of its affiliates to
terminate his or her relationship with the Company or any of its affiliates in
order to become an employee for any other person or business entity.

 

To ensure rapid and economical resolution of any disputes which may arise under
this Agreement, you and the Company agree that any and all disputes or
controversies, whether of law or fact of any nature whatsoever  (including, but
not limited to, all state and federal statutory and discrimination claims), with
the sole exception of those disputes which may arise from
your Proprietary Information and Inventions Agreement,  arising from or
regarding  your  employment or the termination thereof, or the interpretation,
performance, enforcement  or breach of this Agreement  shall be resolved  by
confidential, final and binding arbitration under the then-existing Rules of
Practice  and Procedure  of Judicial  Arbitration and Mediation  Services, Inc.
(JAMS), which shall be conducted in San Francisco, California.

 

This Agreement, including Exhibit 1, constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
respect to the terms and conditions of your employment. This Agreement is
entered into without reliance upon any promise, warranty or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties, representations or agreements. It may not
be amended or modified except by a written instrument signed by you and a duly
authorized representative of the Company.   If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement. This
Agreement shall be construed and interpreted in accordance with the laws of the
State of California and shall be deemed drafted by both parties.  As required by
law, this offer is subject to satisfactory proof of your right to work in the
United States.

 

We are very excited about your joining our team and being part of Rigel's plan
for success.  As discussed, we expect your start date to be on August 10, 2020.
 Please formalize your acceptance by providing us with your signature on this
letter and the Exhibit 1.

 

 

Sincerely,

 

/s/ Raul Rodriguez

Raul Rodriguez

CEO, Rigel Pharmaceuticals, Inc.

 



Accepted:

 

 

/s/ David Santos

David Santos

Date: July 13, 2020

--------------------------------------------------------------------------------